DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 06/24/2021. Claims 1-20 are pending for examination.

	
Claim Objections
Claim 6 is objected to because of the following informalities: Claims 6 is a dependent claim but is not written which claim is depended upon .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubing (CN 105788054) in view of Zhao et al. (CN 101216783) (machine translation will provided and rely upon herein)

Regarding claim 1: Hubing disclose a queuing method, comprising: 
obtaining a service type required by a user (Fig. 1, S1, ¶0029); 
updating a service queue corresponding to the service type (¶0030); 
controlling an issuing apparatus to issue a reminder device (¶0030: the user can click the button that requires the pager, and the number-retrieving machine can pop up the pager and obtain the device information of the popped-up pager), and 
establishing a correspondence between the identification information and the reminder device (¶0030: The number picking machine sends the acquired number picking number, the corresponding work items, and the device information of the pager to the queuing reminder server. The queuing reminder server associates the acquired number, the corresponding service item, and the device information of the pager, and queues the associated number to the number waiting queue corresponding to the service item.); and 
in response to a number-calling notification from a number-calling device, enabling a corresponding reminder device to execute a reminder action according to a sequence of identification information corresponding to the service queue (¶0040-0042).
Hubing does not explicitly disclose generating identification information corresponding to the user.
In analogous art regarding queuing method, Zhao disclose a queuing method generating identification information corresponding to the user (¶0021, ¶0030 and 0057).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of generating identification information corresponding to the user, as disclose by Zhao, to eh method of Hubong. The motivation is to  improves the efficiency of identification and classification (¶0057).

Regarding claim 2: The combination of Hubing and Zhao disclose the queuing method according to claim 1, wherein, before the updating the service queue corresponding to the service type, the queuing method further comprises: obtaining a user type of the user (time and category information of the transaction set up by the user); the updating the service queue corresponding to the service type comprises: updating a sub-queue (secondary queue) corresponding to the user type in the service queue corresponding to the service type (Zhao: ¶0014).

Regarding claim 3: The combination of Hubing and Zhao disclose the queuing method according to claim 2, but does not explicitly disclose wherein the obtaining the user type of the user comprises: obtaining identity information of the user; sending the identity information to an identification apparatus; and receiving the user type of the user identified by the identification apparatus according to the identity information. However, it does disclose that providing identity information of the user and using said information in a queuing system is well known in the (Zhao: ¶0006-0009: user are identified as regular customer and VIP customers and the queue modified giving priorities to VIP customers). therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of obtaining the user type of the user comprises: obtaining identity information of the user; sending the identity information to an identification apparatus; and receiving the user type of the user identified by the identification apparatus according to the identity information, in view of the teaching of Zhao. The motivation is to give priorities to certain users.

Regarding claim 4: The combination of Hubing and Zhao disclose the queuing method according to claim 2, wherein the service type comprises a first service type; the service queue comprises a first service queue corresponding to the first service type; the user type comprises a first user type and a second user type; the first service queue comprises a first sub-queue corresponding to the first user type and a second sub-queue corresponding to the second user type; and the number-calling notification comprises a first number-calling notification and a second number-calling notification; the in response to the number-calling notification from the number-calling device, enabling the corresponding reminder device to execute the reminder action according to the sequence of the identification information corresponding to the service queue comprises: determining whether the first sub-queue is empty when the first number-calling notification is received; enabling the corresponding reminder device to execute the reminder action according to a sequence of identification information corresponding to the first sub-queue, when the first sub-queue is not empty; enabling the corresponding reminder device to execute the reminder action according to a sequence of identification information corresponding to the second sub- queue, when the first sub-queue is empty; and enabling the corresponding reminder device to execute the reminder action according to the sequence of the identification information corresponding to the second sub-queue when the second number-calling notification is received.(Zhao: Fig. 2, ¶0090-¶0104: based on type of customer and transaction, multiple queue are generated and based on the priorities, queue reminder are generated. If one queue does not have a queue service (hence queue is empty) the other queue reminder is generated).

Regarding claim 5: The combination of Hubing and Zhao disclose the queuing method according to claim 4, wherein, the enabling the corresponding reminder device to execute the reminder action according to the sequence of the identification information corresponding to the second sub-queue comprises: determining whether the second sub-queue is empty; and enabling the corresponding reminder device to execute the reminder action according to the sequence of the identification information corresponding to the second sub-queue, when the second sub-queue is not empty; enabling the corresponding reminder device to execute the reminder action according to the sequence of the identification information corresponding to the first sub-queue, when the second sub-queue is empty. (Zhao: Fig. 2, ¶0090-¶0104: based on type of customer and transaction, multiple queue are generated and based on the priorities, queue reminder are generated. If one queue does not have a queue service (hence queue is empty) the other queue reminder is generated).

Regarding claim 6: The combination of Hubing and Zhao disclose the queuing method according to claim, wherein the service type further comprises a second service type; and the service queue further comprises a second service queue corresponding to the second service type; the number-calling notification further comprises a third number-calling notification; the in response to the number-calling notification from the number-calling device, enabling the corresponding reminder device to execute the reminder action according to the sequence of the identification information corresponding to the service queue further comprises: enabling the corresponding reminder device to execute the reminder action according to a sequence of identification information corresponding to the second service queue when the third number-calling notification is received. (Zhao: Fig. 2, ¶0090-¶0104: based on type of customer and transaction, multiples queues are generated and based on the priorities, queues reminders are generated. If one queue does not have a queue service (hence queue is empty) the other queue reminder is generated).

Regarding claim 7: The combination of Hubing and Zhao disclose the queuing method according to claim 1, wherein, the enabling the corresponding reminder device to execute the reminder action according to the sequence of the identification information corresponding to the service queue comprises: sending an execution signal to the corresponding reminder device according to the sequence of the identification information corresponding to the service queue, so that the reminder device executes the reminder action; and receiving a feedback signal generated by the reminder device in response to the execution signal (¶Hubing: ¶0042-¶0048).

Regarding claim 8: The combination of Hubing and Zhao disclose the queuing method according to claim 1, wherein the reminder device comprises a display component; the enabling the corresponding reminder device to execute the reminder action according to the sequence of the identification information corresponding to the service queue further comprises: determining a number-calling device that sends out the number-calling notification, and generating a number of the number-calling device; and sending the number to the corresponding reminder device according to the sequence of the identification information corresponding to the service queue, so that the display component displays the number of the number-calling device (¶Hubing: ¶0040-¶0048).

Regarding claim 9: The combination of Hubing and Zhao disclose the queuing method according to claim 1, wherein the reminder device comprises a display component, and the user type comprises a target feature; the queuing method further comprises: sending display information corresponding to the target feature to a reminder device corresponding to identification information corresponding to each user in the service queue, so that the display component displays the display information. (¶Hubing: ¶0040-¶0048).

Regarding claim 10: The combination of Hubing and Zhao disclose the queuing method according to claim 1, wherein the updating the service queue corresponding to the service type comprises: updating a corresponding service queue according to a time sequence in which the service type is received.(Zhao: ¶0014)

Regarding claim 11: Hubing disclose a queuing system (Fig. 2), comprising: 
a queuing apparatus (Fig. 2, ¶0049, item 11 and 12)
obtaining a service type required by a user (Fig. 1, S1, ¶0029); 
updating a service queue corresponding to the service type (¶0030); 
controlling an issuing apparatus to issue a reminder device (¶0030: the user can click the button that requires the pager, and the number-retrieving machine can pop up the pager and obtain the device information of the popped-up pager), and 
establishing a correspondence between the identification information and the reminder device (¶0030: The number picking machine sends the acquired number picking number, the corresponding work items, and the device information of the pager to the queuing reminder server. The queuing reminder server associates the acquired number, the corresponding service item, and the device information of the pager, and queues the associated number to the number waiting queue corresponding to the service item.); and 
in response to a number-calling notification from a number-calling device (Fig. 2, item 14) enabling a corresponding reminder device to execute a reminder action according to a sequence of identification information corresponding to the service queue (¶0040-0042);
the issuing apparatus, having multiple reminder devices (Fig. 2, pager 13), and configured to issue the reminder devices under control of the queuing apparatus; and the number-calling device, configured to send the number-calling notification to the queuing apparatus (¶0052-¶0065).
Hubing does not explicitly disclose generating identification information corresponding to the user.
In analogous art regarding queuing method, Zhao disclose a queuing method generating identification information corresponding to the user (¶0021, ¶0030 and 0057).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of generating identification information corresponding to the user, as disclose by Zhao, to eh method of Hubong. The motivation is to  improves the efficiency of identification and classification (¶0057).

Regarding claim 12: claim 12 is rejected for the same reasons of claim 3.

Regarding claim 13: The combination of Hubing and Zhao disclose the queuing system according to claim 11, wherein the reminder device comprises: a vibrating mechanism, and the reminder action comprises executing a vibrating action (Hubing: ¶0069).

Regarding claim 14: The combination of Hubing and Zhao disclose the queuing system according to claim 11, wherein the queuing apparatus comprises:
a numbering device (Hubing: Fig. 3, item 111), configured to determine a number-calling device that sends out the number-calling notification, and generate a number of the number-calling device; and send the number to a corresponding reminder device according to the sequence of the identification information corresponding to the service queue; and a pushing device, configured to send display information corresponding to the target feature of the user type to the reminder device corresponding to the identification information corresponding to each user in the service queue; the reminder device comprises: a display component, configured to display the number and the display information (Hubing: ¶0055-¶0065).

Regarding claim 16: The combination of Hubing and Zhao disclose a non-volatile readable storage medium having a computer program stored thereon b(Fig. 2-3), wherein the computer program, when executed, implements the queuing method according to claim 1 (See rejection of claim 1).

Regarding claim 17: The combination of Hubing and Zhao disclose the queuing system according to claim 11, wherein the queuing apparatus is further configured to, before the updating the service queue corresponding to the service type: obtain a user type of the user; and update a sub-queue (secondary queue)  corresponding to the user type in the service queue corresponding to the service type. (Zhao: ¶0014)

Regarding claim 18: claim 18 is rejected for the same reasons of claim 3.

Regarding claim 19: claim 19 is rejected for the same reasons of claim 4.

Regarding claim 20: claim 20 is rejected for the same reasons of claim 5.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689